DETAILED ACTION
The following is a Notice of Allowability after Examiner’s Amendment in response to the Response to Restriction Requirement received on 20 January 2022.  Claims 14-23 have been withdrawn.  Claims 1-23 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Withdrawn claims 14-23 have been cancelled.

REASON FOR ALLOWANCE
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach a flow meter fluidly coupled between the retrofit auxiliary device and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 20 January 2022 is acknowledged.

Claims 14-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without20 January 2022.
This application is in condition for allowance except for the presence of claims 14-23 directed to an invention non-elected without traverse.  Accordingly, claims 14-23 have been cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 23 September 2019.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to detergent dispensing appliances in general:
		USPN 10,988,888 B2 to Alexander et al.
USPN 10,456,008 B2 to Alexander et al.
USPN 10,422,071 B2 to Alexander et al.
USPN 10,273,625 B2 to Alexander et al.
USPN 10,182,700 B2 to Carlhoff et al.
USPN 9,640,083 B1 to Wood et al.

USPN 9,426,946 B2 to Fisher
USPN 8,193,929 B1 to Siu et al.
USPN 6,801,751 B1 to Wood et al.
US Pub. No. 2021/0214877 A1 to ALEXANDER et al.
US Pub. No. 2011/0231320 A1 to Irving

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        8 February 2022